Opinion issued September 29, 2016




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00640-CV
                           ———————————
               HEATHER ROYELLE DEHGAHN, Appellant
                                       V.
                       MASOUD DEHGAHN, Appellee


                   On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-48803


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed August 5, 2016. On September 1,

2016, appellant, Heather Royelle Dehgahn, filed a motion for voluntary dismissal,

asking to withdraw her notice of appeal and dismiss the appeal. This motion

indicates appellant no longer wishes to pursue her appeal. See TEX. R. APP. P.
42.1(a)(1). No opinion has issued. More than 10 days have passed and no party has

responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                         2